UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File # 333-165751 SANTARO INTERACTIVE ENTERTAINMENT COMPANY (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 27-1571493 (IRS Employer Identification Number) Taihe Wenhua Plaza B-410, 1A Chenjialin Balizhuang, Chaoyang District Beijing, People’s Republic of China, 100025 (Address of principal executive offices) (8610) 82167111 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-Y (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso No x As of November 18, 2013, 69,875,000 shares of the issuer’s common stock, par value $0.001, were outstanding. All references in this Quarterly Report on Form 10-Q to the terms “we”, “our”, “us”, the “Company”, “Santaro” and the “Registrant” refer to Santaro Interactive Entertainment Company unless the context indicates another meaning. SANTARO INTERACTIVE ENTERTAINMENT COMPANY TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 PART II – OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Mine Safety Disclosures (Not Applicable) 33 Item 5. Other Information 33 Item 6. Exhibits 34 SIGNATURES 35 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Santaro Interactive Entertainment Company (A Development Stage Company) Consolidated Balance Sheets September 30, December 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Prepaid expenses Other receivables Due from related parties - Total current assets Property and equipment, net Long term investment Intangibles, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Advance from Customers $ $ Taxes payable Deferred revenue Other payables and accrued expenses Due to related parties Total current liabilities Commitments and contingencies - - STOCKHOLDERS’ DEFICIT Common stock ($0.001 par value; authorized –100,000,000 shares; issued and outstanding –69,875,000 shares at September 30, 2013 and December 31, 2012, respectively) Additional paid-in capital Deficit accumulated during the development stage ) ) Accumulated other comprehensive loss ) ) Total stockholders’ deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ See notes to the consolidated financial statements *The assets of the variable interest entities (the “VIEs”) can be used to settle obligations of the consolidated entities. Conversely, liabilities recognized as a result of consolidating these VIEs do not represent additional claims on the Company’s general assets (Note 3). 3 Santaro Interactive Entertainment Company (A Development Stage Company) Consolidated Statements of Operations and Comprehensive Loss Three months ended September 30, Nine months Ended September 30, August 9, 2006 (inception of Beijing Sntaro) through September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenue $ Cost of revenue Gross loss ) Operating expenses Research and development expenses Sales and marketing expenses General and administrative expenses Total operating expenses Loss from operations ) Gain on deconsolidation of subsidiary - ) Non-operating (income) expenses ) ) Loss before non-controlling interest ) Less: loss attributable to the non-controlling interests - ) Net loss attributable to the Company ) Other comprehensive loss Net loss ) Foreign currency translation adjustment ) ) ) Comprehensive loss ) Less: Comprehensive loss attributable to the non-controlling interest - ) Comprehensive loss attributable to the Company $ ) $ ) $ ) $ ) $ ) Loss per share: Basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding – basic and diluted See notes to the consolidated financial statements 4 Santaro Interactive Entertainment Company (A Development Stage Company) Consolidated Statements of Changes in Stockholders’ Equity (Deficit) Common Stock Additional Deficit accumulated during Accumulated other comprehensive Total deficit of the Non- Share $0.001 Par Value Paid-In Capital development stage income (loss) Company’s stockholders controlling interest Total deficit Balance at August 9, 2006 $ $ )
